internal_revenue_service number release date index number -------------------------------------------------- --------------------------------------- ---------------------------- ---------------------------- -------------------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-166229-04 date april legend legend dear ---------------- decedent spouse family_trust marital trust exemption trust year year year date x y ----------------------------------------------- --------------------------------------------- ---------------------------- ---------------------------- ---------------------------------- ------- ------- ------- ------------------- ---------------------- ---------------------- this letter is in response to a letter dated date and subsequent correspondence from your authorized representative requesting a ruling that pursuant to revproc_2001_38 2001_1_cb_1335 the qualified_terminable_interest_property qtip_election made with respect to exemption trust established under the terms of family_trust is a nullity for federal estate gift and generation-skipping_transfer_tax purposes the facts and representations submitted are summarized as follows decedent and spouse created family_trust a revocable_intervivos_trust in year family_trust was amended in year and year decedent died on date survived by spouse and two children under the provisions of family_trust upon the death of decedent family_trust is to be divided plr-166229-04 into three separate trusts the survivor’s trust the marital trust and the exemption trust under sec_2 of article iii of family_trust survivor’s trust is be funded with spouse’s interest in decedent and spouse’s community_property and spouse’s separate estate if any included in or added to family_trust including any undistributed or accrued income from the separate estate under sec_3 marital trust is to consist of the minimum dollar amount necessary as a marital_deduction to eliminate or to reduce to the extent possible any federal estate_tax at the death of decedent under sec_4 exemption trust is to consist of all of the interest in each and every asset held by the trustee of family_trust not allocated to the principal of survivor’s trust or marital trust under sec_2 of article x of family_trust after the death of decedent spouse has the power to amend or revoke the survivor’s trust however the marital trust and the exemption trust are irrevocable and not subject_to amendment or modification in any manner in general all net_income from the marital trust and the exemption trust are payable to spouse further the trustee has the discretion to pay to or apply to spouse such amounts of corpus from the marital trust and exemption trust as the trustee deemed necessary based on a specified ascertainable_standard on spouse’s death the remaining corpus held in marital trust and exemption trust are to be combined and held in further trust for the benefit of decedent and spouse’s descendants after decedent’s death marital trust was funded with assets valued at x exemption trust was funded with assets valued at y decedent's united_states estate and generation-skipping_transfer_tax return form_706 was timely filed on schedule m of the form_706 a qtip_election under sec_2056 was made with respect to the value of all property passing to the marital trust and the exemption trust no non-probate property passed to any person other than spouse no estate_tax liability was due it was subsequently discovered that the value of the property for which the qtip_election was made included the value of the property passing to the exemption trust the qtip_election with respect to the exemption trust was not necessary to reduce the estate_tax liability to zero sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 provides plr-166229-04 the general_rule that a marital_deduction is not allowed for an interest passing to the surviving_spouse that is a terminable_interest an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to this terminable_interest_rule in the case of qualified_terminable_interest_property qtip for purposes of sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 qualified_terminable_interest_property is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the election to treat property as qtip under sec_2056 is made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_2044 and b provides generally that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 sec_2519 and b provide that any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2652 provides that in the case of property subject_to an election under sec_2056 the surviving_spouse will be treated as the transferor of the property for generation-skipping_transfer_tax purposes in the absence of a reverse_qtip_election under sec_2652 in general under revproc_2001_38 a qtip_election under sec_2056 will be treated as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes the revenue_procedure provides an example where the decedent’s will provides for a credit_shelter_trust to be funded with an amount equal to the applicable_exclusion_amount under sec_2010 with the balance of the estate passing to a marital trust intended to qualify under sec_2056 the estate makes qtip elections with respect to both the credit_shelter_trust and the marital trust the qtip_election for the credit_shelter_trust was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust see revproc_2001_38 sec_2 plr-166229-04 in this case the qtip_election with respect to the value of the property passing to the exemption trust was not necessary to reduce the estate_tax liability to zero that is the estate_tax liability would have been zero whether or not the election was made with respect to the trust accordingly we rule that the qtip_election with respect to the value of property passing to the exemption trust is null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the property held in exemption trust will not be includible in the gross_estate of spouse under sec_2044 and spouse will not be treated as making a gift under sec_2519 if spouse disposes of the income_interest with respect to that property further spouse will not be treated as the transferor of the property in exemption trust for generation-skipping_transfer_tax purposes under sec_2652 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property transferred to the trusts this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely george l masnik chief branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
